DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantry et al (U.S. Patent 5,223,187 A) in combination with Budenbender et al (U.S. Patent 5,518,670 A).
             Regarding claim 1, Chantry et al (see the entire document, in particular, col. 1, lines 9-16; col. 5, lines 23-24 and 40-47; col. 5, line 59 to col. 6, line 36; col. 6, lines 52-55; col. 16, lines 48-50; col. 18, lines 44-47; Figure 1) teaches a multi-end mono-filament production apparatus (see col. 5, lines 23-24; col. 18, lines 44-47; Figure 1 of Chantry et al), including (i) a spinning machine including spinneret and a distribution plate (see col. 5, lines 40-47; Figure 1 of Chantry et al); (ii) a water bath configured to provide a water bath temperature for quenching spun mono-filaments (see col. 5, lines 40-47; col. 6, lines 52-53; Figure 1 of Chantry et al); (iv) a steam jet configured to provide superheated steam at a temperature of 375°C and a pressure of 65 pounds per square inch (see col. 16, lines 48-50 of Chantry et al); (v) a drawing unit (see col. 5, line 59 to col. 6, line 32 of Chantry et al); and (vi) a mono-filament winder (see col. 6, lines 33-36 of Chantry et al), wherein an air gap of between 35 centimeters and 90 centimeters is provided (see col. 6, lines 54-55 of Chantry et al). Chantry et al does not explicitly teach (1) a spinneret including a plurality of distribution holes, (2) a water bath temperature of between 7°C and 20°C, (iii) a vacuum jet configured for transferring the spun mono-filaments from the water bath, or (3) a winding speed exceeding 500 meters per minute. Budenbender et al (see the entire document, in particular, col. 1, lines 4-14; col. 1, line 61 to col. 2, line 5; col. 2, lines 36-47; col. 3, lines 18-25; col. 4, lines 6-24, 30-32 and 39; Figures 1, 3a and 4) teaches a mono-filament production apparatus (see col. 1, lines 4-14; Figure 1 of Budenbender et al), including a spinneret including a plurality of distribution holes (see col. 4, lines 6-24; Figures 3a and 4 of 
             Regarding claims 2 and 3, see col. 1, lines 4-14 of Budenbender et al.
             Regarding claims 4, 10 and 11, see col. 5, line 59 to col. 6, line 32 and Figure 1 of Chantry et al; col. 4, lines 30-32 of Budenbender et al.
Claims 5-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chantry et al (U.S. Patent 5,223,187 A) in combination with Budenbender et al (U.S. Patent 5,518,670 A).
             Regarding claim 5, Chantry et al (see the entire document, in particular, col. 1, lines 9-16; col. 5, lines 23-24 and 40-47; col. 5, line 59 to col. 6, line 36; col. 6, lines 52-55; col. 16, lines 48-50; col. 18, lines 44-47; Figure 1) teaches a process of making a multi-end mono-filament yarn (see col. 5, lines 23-24; col. 18, lines 44-47; Figure 1 of Chantry et al), including the steps of (i) spinning a mono-filament from a spinneret having a distribution plate to obtain a spun 
              Regarding claims 6 and 7, see col. 1, lines 4-14 of Budenbender et al.
              Regarding claims 8 and 12, see col. 5, line 59 to col. 6, line 32 and Figure 1 of Chantry et al; col. 4, lines 30-32 of Budenbender et al.
              Regarding claims 9, 13 and 14, see col. 18, lines 44-47 of Chantry et al.
Conclusion      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)2721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742